                              1   TODD R. ALEXANDER , ESQ., NSB #10846
                                  SARAH M. MOLLECK, ESQ., NSB #13830
                              2   LEMONS, GRUNDY & EISENBERG
                                  6005 Plumas Street, Suite 300
                              3   Reno, Nevada 89519
                                  (775) 786-6868; (775) 786-9716 (fax)
                              4   tra@lge.net: smm@lge.net
                              5   Attorneys for Defendant Perfusion.Com, Inc.
                              6

                              7                              UNITED STATES DISTRICT COURT
                              8                                       DISTRICT OF NEVADA
                              9
                                     PATRICIA PHILLIPS, an individual,               Case No. 3:20-cv-619-RCJ-CLB
                             10
                                                       Plaintiff,
                             11                                                      STIPULATION AND ORDER FOR
                                         vs.                                         DISMISSAL WITH PREJUDICE
                             12
                                    PERFUSION.COM, INC., a foreign
                             13
                                    corporation,

                             14                        Defendant.

                             15

                             16           IT IS HEREBY STIPULATED by and between Plaintiff PATRICIA PHILLIPS, through
                             17   her attorneys, William J . Geddes and Kristen R. Geddes, and Defendant PERFUSION.COM,

                             18   INC., through its attorneys, Todd R. Alexander and Sarah M. Molleck, that the above-entitled

                             19   action be dismissed in its entirety with prejudice, the parties to bear their respective costs and

                             20   attorneys’ fees.
                             21   Dated this 27th day of May 2021 .                    Dated this 27th day of May 2021 .
                             22   THE GEDDES LAW FIRM                                  LEMONS, GRUNDY & EISENBERG
                                  1575 Delucchi Lane, Suite 206                        6005 Plumas Street, Third Floor
                             23   Reno, Nevada 89502                                   Reno, Nevada 89519
                             24
                                  By :    / s/ Kristen R. Geddes                       By :     /s/ Sarah M. Molleck
                             25      WILLIAM J. GEDDES, BAR NO. 6984                          TODD R. ALEXANDER , BAR NO . 10846
                                       KRISTEN R. GEDDES, BAR NO. 9027                        SARAH M. MOLLECK, BAR NO. 13830
                             26

                         27       III
                         28       III
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
    THIRD FLOOR                                                                  1
                  -
  RENO, NV 69519 6009
              -
     (775) 786 6866
                              l                       ORDER

                             2    IT IS SO ORDERED.
                             3
                                                      UNITED STATES DISTRICT JUDGE
                             4
                                                      DATED :   May 28          , 2021 .
                             5

                             6

                             7

                              8

                             9

                         10

                             11

                         12

                         13

                             14

                         15

                         16

                         17

                         18

                             19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
 LEMONS , GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                       2
        .
  RENO NV 89519- 6069
     (775) 786 - 6868
